DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 10/29/2021, amended claims 1-2, 10, and 13-15 and cancelled claims 9, 12, and 16-18 are acknowledged. Claims 1-8, 10-11, 13-15, and 19-20 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Fowler on 12/17/2021.

The application has been amended as follows: 

Claim 19 is amended to recite:
A fitness tracking system comprising: 

a display screen provided on a personal electronic device, the display screen configured to display a graphical user interface to the user; 
a memory configured to store the workout data; -5-2055-0271 1139597-NP-CF-US 
a processor operably connected to the receiver, the display screen and the memory, the processor configured to execute program instructions to: 
receive at least one first value for the foot action parameter from the sensor device at a first time during the user workout; 
receive at least one second value for the foot action parameter from the sensor device at a second time during the user workout; 
determine whether the user has experienced a first type of fatigue and a second type of fatigue based on the at least one first value and the at least one second value, the first type of fatigue defined by different rules than the second type of fatigue, wherein determining whether the user has experienced the first type of fatigue includes identifying a fatigue moment by identifying a rate of change of the at least one foot action parameter based on the at least one first value and the at least one second value and comparing the identified rate of change to a predetermined threshold rate of change, and wherein determining whether the user has experienced the second type of fatigue includes identifying a change in fatigue level by determining a first fatigue level based on the first value being less than a value threshold and determining a second fatigue level based on the second value being greater than a value threshold; 

when it is determined that the user experienced the second type of fatigue, indicate the second type of fatigue on the graphical user interface and provide a second coaching recommendation to the user via the personal electronic device, wherein the first coaching recommendation is different from the second coaching recommendation.

Allowable Subject Matter
Applicant’s arguments (see Remarks, in particular pp. 9-16, filed 9/14/2021) with respect to the allowability of the claims have been considered and are persuasive.
Claims 1-8, 10-11, 13-15, and 19-20 as presented in the amendments to the claims filed 10/29/2021 (and in the Examiner’s Amendment above) are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed invention, including, among other features, detecting two different types of fatigue and making different recommendations based on the different types of detected fatigue, wherein the first type of fatigue includes a fatigue moment that is determined by identifying a rate of change of the at least one foot action parameter based on the at least one first value and the at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791